Citation Nr: 1608004	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  10-43 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to waiver of indebtedness caused by overpayment of education benefits in the amount of $3,000.00.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to April 1985; from July 1990 to November 1990; from October 2004 to February 2006; from January 2008 to September 2009; and, from September 2011 to December 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Muscogee, Oklahoma that denied the Veteran's request for a waiver of indebtedness in the amount of $3,000.00 caused by overpayment of VA educational benefits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The essential question before the Board is whether collection of the overpayment debt would cause the Veteran undue financial hardship and thus violate the standards of equity and good conscience.  The Board finds that remand is necessary at this point in order to obtain evidence regarding the Veteran's current financial situation.

In support of his claim, the Veteran submitted a Financial Status Report (FSR) in March 2010 showing that his average monthly net income was $1,414.00, compared to total monthly expenses of $3,745.00 and thus representing a monthly deficit of $2,331.00; the Veteran indicated he had $300.00 cash on hand and $200.00 cash in the bank.  The Veteran submitted another FSR in January 2012 showing combined monthly household net income of $5,700.00 ($3,400.00 for himself and $2,300.00 for his spouse) compared to total monthly expenses of $5,815.00, representing a monthly household deficit of $115.00.  The Veteran also indicated in the FSR that he had $500.00 cash on hand and $1,000.00 cash in the bank and that he had been adjudicated as bankrupt in February 2011 and was currently discharging an obligation of $600.00 per month to the bankruptcy court.  

Also regarding ability to pay, the Veteran's electronic claims file shows that since the present request for waiver was filed in March 2010 he served an additional period of active duty (September 2011 to December 2012), during which he would have received appropriate pay and allowances.  As of March 2014 the Veteran was working as a chemist for the United States Coast Guard (see VA psychiatric examination report in March 2014) and as of August 2014 the Veteran was attending classes at Eastern Virginia Medical School in pursuit of a Master's Degree in Public Health.  However, in October 2014 the Veteran submitted correspondence to VA requesting a higher disability rating and asserting he had lost his job and could not get another.

In sum, the evidence currently of record shows the Veteran's financial status has fluctuated significantly since his last FSR in January 2012, to the degree that the Board cannot determine whether collection of the debt would now cause the Veteran undue financial hardship.  Accordingly, the case is REMANDED for the following action:

1.  Direct the Veteran to execute a new FSR reflecting his current employment status and his current household financial status.

2.  Also, with appropriate authorization from the Veteran obtain the Veteran's record from the United States Bankruptcy Court of New York.

3.  The AOJ should also perform any additional development warranted.

4.  Then, readjudicate the issue on appeal.  If the requested benefit remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and provide them an appropriate period in which to respond before the case is returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




